Mr. Justice Lawrence delivered the opinion of the Court: That the plaintiff in this case, as it is presented by the record, was guilty of contempt in open court, admits of no controversy, and the magistrate would have himself been censurable if he had failed to punish. The use of such indecorous language to a court as is set forth in this record would be inexcusable in any one, and is least excusable in an attorney at law, whose profession should be a sufficient guaranty of respectful deportment to even the humblest judicial tribunal. The only question in this record admitting of debate is, whether the justice had the power to direct his warrant to the sheriff, and authorize him to make the arrest. Our conclusion is, he had such power. The 207th section of the Criminal Code, Gross’ Stat. p. 210, provides that a justice of the peace may issue his warrant directed to all sheriffs, coroners, and constables, for the arrest of any person charged upon oath with the commission of a criminal offense. It thus appears that although, in civil proceedings, a justice must direct his process to a constable, he is not thus restricted when exercising a criminal jurisdiction. How the warrant shall be addressed in a proceeding of this character is not specially provided by the statute, and we are left to its analogies for guidance. It was held in Clark v. The People, Breese 340, and in Stuart v. The People, 3 Scam. 403, that a proceeding for contempt was in the nature of a criminal proceeding, and such being the fact, we can perceive no reason why the magistrate should not direct his warrant immediately to the sheriff of the county, who, as keeper of the jail would have the custody of the offender. There can he no possible objection to such a practice, and there is nothing in the statute conflicting with it, even by remote implication. Judgment affirmed.